DETAILED ACTION
Amended claims 1-15 of U.S. Application No. 17/376,158 filed on 07/01/2022 are presented for examination.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel, comprising: a first substrate and a second substrate opposite to the first substrate, wherein the second substrate comprises a light guide layer and a polarizing layer, the light guide layer has a first surface and a second surface, the first surface is close to the first substrate, and the polarizing layer is disposed on the first surface of the light guide layer; a display material layer, disposed between the first substrate and the second substrate, wherein the display material layer directly physically contacts the second substrate; an active component layer and a color filter layer, disposed between the first substrate and the display material layer; and a light source, disposed on one side of the second substrate, wherein the light source is configured to emit light; wherein the light passes through the second substrate and the color filter layer and arrives at the first substrate, and is reflected by the first substrate and enters the color filter layer; the light further passes through the color filter layer, enters the display material layer, passes through the display material layer and is outputted to an exterior. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Yang et al (U.S. Patent No. 6,151,089) teaches a display panel (Fig 2), comprising: a first substrate (2) and a second substrate (1) opposite to the first substrate, wherein the second substrate comprises a light guide layer (20) and a polarizing layer (40), the light guide layer has a first surface (bottom surface) and a second surface (top surface), the first surface is close to the first substrate (2), and the polarizing layer (40) is disposed on the first surface of the light guide layer (20); a display material layer (3), disposed between the first substrate and the second substrate, an active component layer (11) disposed between the first substrate (2) and the display material layer (3); and a light source (30), disposed on one side of the second substrate (1), wherein the light source is configured to emit light (Illumination Light); wherein the light (Figs 1 and 2; illumination light) passes through the second substrate (1) and the color filter layer (col 3 lines 36-37; B,R,G) and arrives at the first substrate (2), and is reflected (8) by the first substrate and enters the color filter layer; the light further passes through the color filter layer, enters the display material layer, passes through the display material layer and is outputted to an exterior (Fig 2; col 7 lines 14-22).
Lee et al (U.S. PGPub No. 2008/0002112) teaches a color filter layer (Fig 3, 112), disposed between the first substrate (105) and the display material layer (107).
However, neither Yang nor Lee, teach or suggest, the specific limitations of “wherein the display material layer directly physically contacts the second substrate” nor would it have been obvious to do so in combination.
Claims 2-15 are also allowable for depending on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                              

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871